136 F.3d 586
The WAUSAU INSURANCE COMPANIES;  Holmes & Narver,Incorporated, Petitioners,v.DIRECTOR, OFFICE OF WORKERS COMPENSATION PROGRAMS;  RonaldGuthrie, Respondents.
No. 96-70314.
United States Court of Appeals,Ninth Circuit.
Submitted May 7, 1997.Opinion Filed May 14, 1997.Decided Feb. 25, 1998.

Before:  BOOCHEVER, BRUNETTI and KOZINSKI, Circuit Judges.


1
Prior report: 114 F.3d 120.

ORDER

2
Ronald Guthrie's motion for reconsideration, previously ordered held in abeyance on June 20, 1997, is granted.  The case is remanded to the Benefits Review Board for consideration of whether Guthrie is entitled to a nominal award of permanent partial disability.  See Metropolitan Stevedore Co. v. Rambo, --- U.S. ----, ----, 117 S. Ct. 1953, 1964, 138 L. Ed. 2d 327 (1997).